           Case 1:20-cv-04482-LGS Document 32 Filed 09/15/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RACHEL ISAAC HAGER,                                          :
                                              Plaintiff,      :
                                                              :      20 Civ. 4482
                            -against-                         :
                                                              :        ORDER
 JAY F STEELE, et al.,                                        :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Plaintiff requested leave to file an amended complaint (Dkt. No. 29), and

Defendants opposed the request (Dkt. No. 30);

        WHEREAS, per the Order at Dkt. No. 31, Plaintiff was directed to file by September 14,

2020, a supplemental letter (i) explaining the proposed changes to the Complaint and how they

address the arguments made in Defendants’ pre-motion letter at Dkt. No. 4 and (ii) addressing

Defendants’ arguments in their letter at Dkt. No. 30. Plaintiff was also directed to attach a draft

of the proposed amended Complaint that is black-lined or otherwise marked to show changes to

the current Complaint;

        WHEREAS, no supplemental letter was filed. It is hereby

        ORDERED that Plaintiff shall file her supplemental letter and draft proposed amended

Complaint, marked to show changes, as soon as possible and in any event, no later than

September 18, 2020. Plaintiff is reminded that Court-ordered deadlines are not optional and is

advised that if no supplemental letter is received by September 18, 2020, the Court may deny

Plaintiff’s application.


Dated: September 15, 2020
       New York, New York
